Citation Nr: 1742676	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the St. Louis, Missouri Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.

The Board notes that a Travel Board hearing was scheduled in this matter in June 2016; however, the hearing was cancelled by the Veteran due to a family emergency.  The Veteran did not request that the hearing be rescheduled.

The issue of tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss clearly and unmistakably pre-existed entry to service, and did not permanently increase in severity during service.


CONCLUSION OF LAW

The Veteran's pre-existing bilateral hearing loss disability was not aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hearing loss worsened as a result of his exposure to loud noise during his service in Vietnam. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's hearing loss was aggravated by service.

Statement of the Facts

The Veteran filed a claim for entitlement to service connection for hearing loss and tinnitus in September 2011.  The claim was denied in December 2011.  The RO reasoned that the Veteran's existing hearing loss condition was not aggravated by service and that treatment records did not show that the Veteran was treated for tinnitus during his period of military service.  The Veteran filed a notice of disagreement (NOD) in February 2012.  A Statement of the Case (SOC) was issued in March 2013.  The Veteran filed his formal appeal in May 2013.   

The Veteran served during the Vietnam conflict.  He worked as a heavy truck driver, where he says he was exposed to loud noises.  He indicated that while in basic training he qualified as a sharp shooter and that when he fired rounds in close range the sound was deafening.  Later, he says he was trained to drive heavy trucks, which he drove on a regular basis.  He stated he was then trained as Special Forces.  The Veteran was then sent to Vietnam.  While there, he initially went to "jungle school," to learn to prepare for war.  During that time he contends he was subject to loud explosions.  Subsequently, he was sent to Vietnam and drove large trucks hauling water and jet fuel to Bien Hoa airbase in Saigon.  The Veteran stated that his area received "a lot of incoming 122m.rockets," which were launched at his air base.  He presented newspaper articles depicting what were known as "Red Rocket" raids of the air base at Long Bien and other areas where he was located.



Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. 
§ 3.303.  To establish entitlement to service connected compensation benefits, the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, referred to as the "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Current Disability

The Veteran suffers a current disability with respect to hearing loss.  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

The Veteran's disability at the time of the November 2011examination measured as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
80
85
LEFT
25
25
55
90
95


The Maryland CNC Word List indicated:
Right Ear 96% 70 dB HL			Left Ear 94% 75 dB HL

Accordingly, the Veteran's hearing loss meets VA's criteria for disability under 38 C.F.R. § 3.385.  This evidence satisfies the "current disability" requirement of the claim for service connection.

In Service

A veteran is presumed to be sound upon entry into the service.  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111 (West 2015).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In the instant case, the Veteran's hearing loss pre-existed his entry into service as demonstrated below.  At the time of his entrance examination, audiometric test results were reported using standards set forth by the American Standards Association (ASA).  In November 1967, the Armed Services began reporting audiometric test results according to different standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  For purposes of comparison between the in-service audiometric data and more recent VA regulatory criteria, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses (Veteran's Report of Medical Examination, April 10, 1968).





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (20)
5(25)

35(40)
LEFT
5(20)
5(20)
10(20)

45 (50)


The Veteran's hearing was examined by a VA audiologist in November 2011 who also reviewed the Veteran's past history.  The examiner noted on his report that upon entry in 1968, the Veteran experienced hearing loss at 4000 HZ bilaterally, 35dB right ear and 45 dB left ear, which equates to 40 and 50 under the ISO at 4000 Hz.  As hearing loss is noted on the Veteran's entrance report of April 1968, the presumption of soundness does not attach.  See 38 C.F.R. § 28 Vet. App. 15, 23 (2015) (the Court held that a "contemporaneous recording of an auditory examination threshold above 20dB [at any frequency] was sufficient to constitute a '"notation"' of a hearing defect even without a contemporaneous medical examination interpreting the significance of those results.")

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
 § 1153; 38 C.F.R. § 3.306 (b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (a).  The burden falls on the Veteran to establish aggravation of the pre-existing disorder.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471(1995); Crowe v. Brown, 7 Vet. App. 238, 246. 

Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service;" instead aggravation requires a worsening of the underlying condition as a whole.  See Hunt v. Derwinski, 1 Vet. App. 292, 297(1991).  

The Veteran contends he was subjected to acoustic trauma as a result of his service, and in particular from driving heavy trucks.  Furthermore, he indicates his air base was subjected to shelling and night attack raids.  The examiner considered the Veteran's assertions.  However, the November 2011 VA examiner concluded that the Veteran's hearing loss was not aggravated, or permanently worsened beyond its natural progression by service.  The examiner noted that exit tests showed that the Veteran's hearing thresholds even slightly improved in the right ear and remained unchanged in his left ear.  There was no measurable change in the Veteran's hearing from induction to separation to indicate noise damage.  As such, the Veteran's hearing loss was not aggravated by service.

While the appellant believes that his hearing loss is connected to service according to his statements, ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the determination of hearing loss aggravation requires medical testing and a certain amount of medical expertise, particularly so because even if the Veteran's hearing loss had worsened, it must be determined whether or not it was a result of the natural progress of the disease, or a result of his military service.  The Veteran relayed to the VA examiner in the November 2011 examination that he was not hearing tones or his wife's voice as well.  Moreover, he had difficulty understanding conversation.  There is no indication from the medical records that this is due to other than the normal progression of age.  The Board finds the aggravation opinions discussed above from the VA examiner to be of greater probative value.

Based on the above, the Board finds that the medical evidence of record is against a finding that the Veteran's pre-existing hearing loss was aggravated by service.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107, 38 C.F.R. § 3.102.






ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The issue of tinnitus is remanded in order to determine the Veteran's status as a combat veteran while in service.

The Veteran's September 2011 application for benefits was processed as a Fully Developed Claim Program (FDC) under the FDC program, which is designed to expedite the claims process.  See VA Form 21-526EZ; The Fully Developed Claim Program, Veterans Benefits Administration (VBA) Fast Letter 10-22, (February 2010).  The Veteran signed a September 2011 statement certifying that he had submitted all necessary information or evidence to support his claim, or had no further information or evidence to submit as was required for an FDC claim.  Therefore, no VCAA notice was required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187(2002); 38 C.F.R. § 3.159 (b).   

However, under the FDC program, if it is determined that other records exist, and VA needs the records to decide the claim, then the claim will no longer be processed as an FDC.  In the instant case, the Veteran indicated on his application that he was engaged in combat while in-service.  As such, he may be entitled to a combat presumption with respect to his claim for entitlement to service connection for tinnitus.  

A combat presumption applies to injuries occurred as a result of being engaged in combat while in-service.  See 38 U.S.C. § 1154(b) (West 2015); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The term "engaged in combat," requires that the Veteran had personally participated in the events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  The Veteran provided an article which indicated that his air base was subject to a series of "Red Rocket Attacks."  The article indicating merely that the Veteran's air base was shelled and subject to attack is not sufficient evidence that the Veteran was actually engaged in combat.  

Thus, further information is required to determine whether or not the Veteran was engaged in combat during his military service.  Therefore, as the claim is no longer under the FDC program, the Veteran is entitled to VCAA notice and assistance.  

Accordingly, the case is REMANDED for the following action:

With regard to VCAA Notice

1.  Provide to the Veteran all notification action required by the VCAA, with respect to the claim for service connection for tinnitus.  

      (a) The notice must be specific to the claim on 	appeal. 

      (b) The notice should also inform the Veteran
that he should provide VA with copies of any evidence relevant to this claim that he has in his possession.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Associate or obtain all relevant VA and private medical records which have not been incorporated into the claims file.  Then refer the file for a determination as to combat.

With Regard to Combat

3.  The RO should submit a request to the Joint Services Records Research Center (JSSRC), or the appropriate body, to verify the Veteran's exact location, in particular with regard to the "Red Rocket Attacks," in Vietnam and the bases at Long Binh and the Bien Hoa air base in or about the period between April 1968 and March 1970, paying particular attention to the period on or after May 1969, and whether or not there is evidence that the Veteran was engaged in combat at the named air base.  The RO should provide JSSRC with copies of the Veteran's personnel records showing service dates, duties, and units of assignment.  The JSSRC or appropriate body should be asked to verify if rocket/mortar or other enemy attacks occurred on this base during this time period.  The RO is requested to document the development done with respect to the request for military records.

4.  Then, readjudicate the claim as to tinnitus.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




